Citation Nr: 0527786	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-15 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a back disability.  He subsequently perfected an appeal 
of this decision.  In May 2004 the veteran testified before a 
decision review officer at the RO, and in August 2005 he 
testified before the undersigned Veterans Law Judge.  

The Board must note that the veteran is raising additional 
issues, including the issue of entitlement to service 
connection for PTSD, tinnitus, and hearing loss.  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The 
RO has not fully adjudicated any other issue and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  The RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims.  In any event, no other issue is before the 
Board at this time.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has a some form of back disorder as a result 
of military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a back 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  

The Board notes initially that the veteran has submitted 
private medical evidence confirming a current back 
disability, diagnosed as lumbar spondylosis with spinal 
stenosis and coccxydynia.  The veteran having presented 
uncontroverted medical evidence of a current disability, the 
question before the Board becomes whether such a disability 
is the result of a disease or injury incurred during active 
military service.  

Unfortunately, the veteran's service medical records are 
unavailable, and appear to have been lost.  In such cases, 
where service medical records are unavailable, there is a 
heightened obligation to explain the Board's findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, even if they were of record, they likely 
would not reflect evidence of a back injury during service; 
in a September 2002 statement, the veteran indicated that he 
"never reported" his back pain during service, for fear of 
being labeled a "goldbricker."  

The veteran stated that he twice injured his back, following 
jumps as a paratrooper, and when his troop transport ship 
collided with another vessel and he was thrown from his bunk.  
At the veteran's May 2004 and August 2005 hearings, his son 
stated the veteran had back pain for as long as he could 
remember.  

After having reviewed the totality of the record, the Board 
finds service connection for the back disability associated 
with service is warranted.  As was noted above, the veteran 
claims to have injured his back following a parachute jump.  
While his service medical records are unavailable and likely 
would not reflect such an injury, his discharge certificate 
indicates service in a parachute infantry regiment, verifying 
the veteran's claim of participating in parachute jumps 
during military service.  Additionally, several medical 
reports, including a March 2002 VA clinical notation and a 
May 2002 private medical statement, indicate the veteran's 
current back disabilities are likely related to his service 
as a paratrooper.  

Based on this evidence, and in light of 38 U.S.C.A. § 5107, 
service connection for lumbar spondylosis with spinal 
stenosis and coccxydynia is warranted.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

It appears that the veteran has some back difficulties 
associated with service and back difficulties that are not 
related to service, caused by age and other factors.  The 
Board must note that this decision does not imply that all of 
the veteran's back difficulties are the result of his service 
from June 1943 to February 1946, more than 50 years ago.  
Clearly, age and other factors are involved in this case.  
Notwithstanding, the Board has medical evidence that 
associates at least part of the current back disorder to the 
veteran's service and his parachute jumps during service.  
These VA and non-VA medical opinions can not be ignored by 
the undersigned.  However, the RO should consider this fact 
is evaluating the service connected back disorder related to 
the veteran's period of service.  It should only service-
connect the residuals of the back disorder associated with 
service from June 1943 to February 1946.  A back disorder 
associated with age and post-service difficulties should not 
be service connected. 

Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  
 

ORDER

Service connection for a back disorder is granted.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


